   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 1 of 9 PAGEID #: 38


                                                                                  "nARii U
                                                                                   -        Or r
                                                                                                     I
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO A/?4UG ~S PH 3- 55
                                      EASTERN DIVISION
                                                                                  •i-'i 1

UNITED STATES OF AMERICA

                                                                           ^Judge Marbley.
    V.                                                        JUDGE:


MICHAEL T. SUTHERIN                                           18 U.S.C. §§ 2251(a) & (e)
                                                              18 U.S.C. §§ 2251(d)(1)(B) & (e)
                                                              18 U.S.C. §§ 2252(a)(2) & (b)(1)
                                                              18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                                              18 U.S.C. §§ 2253(a)(1) & (3)
                                                              18U.S.C. § 2422(b)
                                                              18U.S.C. §2428

                                                              INDICTMENT

THE GRAND JURY CHARGES:


                                           COUNT ONE
                                  (Sexual Exploitation of a Minor)

         On or about November 14,2018, in the Southern District of Ohio, the defendant,

MICHAEL T. SUTHERIN, did employ, use, persuade, induce, entice, and coerce a minor,

specifically Jane Doe #1, anapproximately 14-year-old female, to engage in sexually explicit
conduct asdefined in 18 U.S.C. § 2256(2)(A), for thepurpose of producing and attempting to

produce any visual depiction of such conduct, to wit: one or more digital image and/or video

files depicting Jane Doe #1 engaged in sexually explicit conduct, including the lascivious display
ofthe genitalia; and such visual depictions having been transmitted using any means or facility
of interstate or foreign commerce, that is, the internet and cellular phones.

               In violationof 18 U.S.C. §§ 2251(a)& (e).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 2 of 9 PAGEID #: 39




                                         COUNT TWO
                                (Making a Notice for Child Pornography)

       Between on or about November 14 and November 19,2018, in the Southem District of

Ohio, the defendant, MICHAEL T. SUTHERIN, did knovnngly make and publish, and cause to

be made and published, notices seeking and offering participation in any act of sexually explicit

conduct by a minor for the purpose of producing a visual depiction of such conduct; and such

notices and advertisements were transported using any means and facility of interstate and

foreign commerce, and in and affecting interstate and foreign commerce, by any means,

including the internet and cellular phone; to wit, the defendant sent online statements on the

Instagram application, seeking to receive visual depictions ofJane Doe #\,an approximately 14-

year-old female engaged in sexually explicit conduct.

       In violation of 18 U.S.C. §§ 2251(d)(1)(B) and (e).



                                        COUNT THREE
                              (Coercion or Enticement of a Minor)

       Betweenin or about Novemberof 2018, and in or about Januaryof 2019, the exact dates

beingunknovm to the Grand Jury, in the Southem Districtof Ohio, the defendant, MICHAEL

T. SUTHERIN, diduse a means and facility of interstate commerce, that is, cellular phones and

the internet, to knowingly persuade, induce andentice, or attempt to persuade, induce and entice,

an individual whohad not attained the age of 18 years, that is, Jane Doe#1, an individual that the

defendant knew and believed to be an approximately 14-year-old female, toengage insexual
activity for which any person can becharged with a criminal offense, specifically violation of 18
U.S.C. § 2251(a).

       In violationof 18 U.S.C. § 2422(b).
  Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 3 of 9 PAGEID #: 40




                                          COUNTFOUR
                                 (Sexual Exploitation of a Minor)

       On or about January 30,2019, in the Southern District of Ohio, the defendant,

MICHAEL T. SUTHERIN, did employ, use, persuade, induce, entice, and coerce a minor,

specifically Jane Doe #2, an approximately 12-year-oldfemale, to engage in sexually explicit

conduct as defined in 18 U.S.C. § 22S6(2)(A), for the purpose of producing and attempting to

produce any visual depiction of such conduct, to wit; one or more digital image and/or video

files depicting Jane Doe U2 engaged in sexually explicit conduct, including the lascivious display

ofthe genitalia; and such visual depictions having been transmitted using any means or facility

of interstate or foreign commerce, that is, the internet and cellular phones.

       In violation of 18 U.S.C. §§ 2251(a) & (e).

                                          COUNT FIVE
                                 (Making a Notice for Child Pornography)

       Between on or about October 22,2018, and on or about February 7,2019, in the Southern

District of Ohio, the defendant, MICHAEL T. SUTHERIN, did knowingly make and publish,

andcause to be made andpublished, notices seeking and offering participation in any act of

sexually explicit conduct by a minor for thepurpose of producing a visual depiction of such

conduct; and such notices and advertisements were transported using any means and facility of

interstate and foreign commerce, and in and affecting interstate and foreign commerce, by any
means, including the internet and cellularphone; to wit, the defendant sent onlinestatements on

the Snapchat chat application, seeking to receive visual depictions of Jane Doe U2, an

approximately 12-year-old female engaged in sexually explicit conduct.

       In violationof 18 U.S.C. §§ 2251(d)(1)(B) and (e).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 4 of 9 PAGEID #: 41




                                           COUNT SIX
                                  (Receipt of Child Pornography)

        On or about January 21,2019, in the Southern District of Ohio, the defendant,

MICHAEL T. SUTHERIN, did knowingly receive one or more visual depictions, using any

means and facility of interstate and foreign commerce, including cellular phones and the internet,

the production of such visual depictions having involved the use of a minor engaged in sexually

explicit conduct, as defined in 18 U.S.C. § 2256(2)(A), and such depictions being of such

conduct, to wit: an image depicting Jane Doe #2, an approximately 12-year-old female fully

nude.


        In violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1).



                                        COUNTSEVEN
                                 (Sexual Exploitationof a Minor)

        On or about March 2,2019, in the Southern Districtof Ohio, the defendant, MICHAEL

T. SUTHERIN, did employ, use, persuade, induce, entice, and coerce a minor, specifically Jane
Doe #3, anapproximately 15-year-old female, to engage insexually explicit conduct asdefined
in 18 U.S.C. §2256(2)(A), for the purpose ofproducing and attempting to produce any visual
depiction ofsuch conduct, towit: one ormore digital image and/or video files depicting Jane
Doe #3 engaged insexually explicit conduct, including the lascivious display ofthe genitalia;
and such visual depictions having been transmitted using any means orfacility ofinterstate or
foreign commerce, that is, the internet and cellular phones.
        In violation of 18U.S.C. §§ 2251(a) & (e).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 5 of 9 PAGEID #: 42




                                        COUNT EIGHT
                            (Making a Notice for Child Pornography)

       Between on or about December 25,2018, and March 19,2019, in the Southern District of

Ohio, the defendant, MICHAEL T. SUTHERIN, did knowingly make tmd publish, and cause to

be made and published, notices seeking and offering participation in any act of sexually explicit

conduct by a minor for the purpose of producinga visual depiction of such conduct; and such

notices and advertisements were transported using any means and facility of interstate and

foreign commerce, and in and affecting interstate and foreign commerce, by any means,

including the internet and cellular phone; to wit, the defendant sent online statements on the

Instagram application, seeking to receive visual depictions of Jane Doe #3, an approximately 15-

year-old female engaged in sexually explicit conduct.

       In violationof 18 U.S.C. §§ 2251(d)(1)(B) and (e).



                                         COUNT NINE
                              (Coercion or Enticement of a Minor)

       Between in or aboutDecember of 2018, and in or aboutMarch of 2019, the exact dates

being unknown to the Grand Jury, in the Southern District ofOhio, the defendant, MICHAEL

T.SUTHERIN, did use a means and facility ofinterstate commerce, that is, cellular phones and
the internet, to knowingly persuade, induce and entice, or attempt to persuade, induce and entice,
an individual who hadnot attained theageof 18 years, thatis, Jane Doe #3, an individual thatthe

defendant knew to be an approximately 15-year-old female, to engage in sexual activity for
which any person can be charged with a criminal offense, specifically violation of18 U.S.C. §
2251(a).

       In violationof 18 U.S.C. § 2422(b).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 6 of 9 PAGEID #: 43




                                         COUNT TEN
                            (Making a Notice for Child Pornography)

       Between on or about April 9 and April 14,2019, in the Southern District of Ohio, the

defendant, MICHAEL T. SUTHERIN, did knowingly make and publish, and cause to be made

and published, notices seeking and offering participation in any act of sexually explicit conduct

by a minor for the purpose of producing a visual depiction of such conduct; and such notices and

advertisements were transported using any means and facility of interstate and foreign

commerce, and in and affecting interstate and foreign commerce, by any means, including the

internet and cellularphone; to wit, the defendant sent onlinestatements on the Instagram chat

application, seeking to receive visual depictions of Jane Doe#4, an approximately 15-year-old

female engaged in sexually explicit conduct.

       In violation of 18 U.S.C. §§ 2251(d)(1)(B)and (e).



                                       COUNT ELEVEN
                                 (Receipt of Child Pornography)

       On or about April 14,2019, in the Southern District of Ohio, thedefendant, MICHAEL

T. SUTHERIN, did knowingly receive one or more visual depictions, using any means and

facility ofinterstate and foreign commerce, including cellular phones and the intemet, the
production ofsuch visual depictions having involved the use ofa minor engaged in sexually
explicit conduct, as defined in 18 U.S.C. §2256(2)(A), and such depictions being ofsuch
conduct, towit: an image depicting Jane Doe #4, an approximately 15-year-old female nude and
engaged in masturbation.

       In violation of 18U.S.C. §§ 2252(a)(2) and (b)(1).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 7 of 9 PAGEID #: 44




                                       COUNT TWELVE
                               (Distribution of Child Pornography)

       On or about April 9, 2019, in the Southern District of Ohio, the defendant, MICHAEL

T. SUTHERIN, did knowingly distribute one or more visual depictions using any means and

facility of interstate and foreign commerce, including the Internet and cellular phones, the

production of such visual depictions having involved the use of minors engaging in sexually

explicit conduct, as defined in 18 U.S.C. § 2256(2)(A), and such depictions being of such

conduct, to wit: digital images and video files depicting pubescent and prepubescent females

engaged in anal intercourse, masturbation and the lascivious display of the genitalia.

       In violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1).



                                      COUNT THIRTEEN
                               (Possession of Child Pornography)

       On or aboutApril 28,2019, in the Southern District of Ohio, the defendant, MICHAEL

T. SUTHERIN, knowingly possessed matter, that is, digital files stored on a cellular phone and

laptop computer thatcontained one ormore visual depictions; and such visual depictions were

shipped and transported using any means and facility ofinterstate and foreign commerce and in
and affecting interstate and foreign commerce, the production ofsuch visual depictions having
involved the use ofminors engaging in sexually explicit conduct, as defined in 18 U.S.C. §
2256(2)(A), and such visual depictions beingof suchconduct.

       In violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2).
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 8 of 9 PAGEID #: 45




                                   FORFEITURE COUNT A


       The allegations of Counts One and Two, Four through Eight, and Ten through Twelve of

this Indictment are hereby incorporated by reference as part ofthis Count as if fully rewritten

herein for purposes of alleging forfeitures to the United States of America pursuant to the

provisions of 18 U.S.C. § 2253.

       As a result of the offenses alleged in Counts One and Two, Four through Eight, tmd Ten

through Twelve ofthis Indictment and upon conviction thereof. Defendant MICHAEL T.

SUTHERIN shall forfeit to the United States:

       (a) all matter containing said visual depictions or child pornography and child erotica,

transported, mailed, shipped and possessed in violation thereof; and,

       (b) all property used and intended to be used to commit andto promote thecommission

of the aforementioned violations including butnotlimited to the following:

               1.     One Apple i-Phone 8, serial number C8PVMGW7JC6N.

       In violation of 18 U.S.C. §§ 2253(a)(1) and (3).



                                  FORFEITURE COUNT B


       The allegations contained inCounts Three and Nine ofthis Indictment are hereby re-
alleged and incorporated by reference for the purpose ofalleging forfeitures to the United States
ofAmerica, pursuant to 18 U.S.C. § 2428.

       As a result ofthe offense alleged inCounts Three and Nine ofthis Indictment, and upon
conviction thereof, Defendant MICHAEL T. SUTHERIN shall forfeit to the United States:
   Case: 2:19-cr-00174-ALM Doc #: 16 Filed: 08/08/19 Page: 9 of 9 PAGEID #: 46




       (a) All property used or intended to be used to commit or to promote the commission of

the aforementioned violation in Counts Three and Nine of this Indictment, including but not

limited to the following:

                1.     One Apple i-Phone 8, serial number C8PVMGW7JC6N.

       In violation of 18 U.S.C. §§ 2428(a)(1) and (b)(1)(A).


                                    FORFEITURE COUNT C


       The allegations of Count Thirteen of this Indictment are hereby incorporated by reference

as part of this Count as if fully rewritten herein for purposes of alleging forfeitures to the United

States of America pursuant to the provisions of 18 U.S.C. § 2253.

       As a result ofthe offenses alleged in Count Thirteen of this Indictment and upon

conviction thereof, Defendant MICHAEL T. SUTHERIN shall forfeit to the United States:

       (a) all matter containing said visual depictions or child pornography and child erotica,

transported, mailed, shipped and possessed in violation thereof; and,

       (b) .all property used and intended to be used to commit and to promote the commission

of the aforementioned violations including but not limited to the following:

               1.      One Apple MacProBook, serial number C02T6F5YFVH3; and
               2.      One Apple i-Phone 8, serial number C8PVMGW7JC6N.

       In violation of 18 U.S.C. §§ 2253(a)(1) and (3).

                                                       A TRUE BILL.

                                                      s/Foreperson
                                                       FOREPERSON
BENJAMIN C. GLASSMAN
    TED STATES A         ORNEY



   ATHERTA. HILL       IL 6291633)                     S. COURTER SHIMEALL (0090514)
Assistant United States Attorney                       Assistant United States Attorney
